DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 contains the trademark/trade name FABRIFOAM®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material and, accordingly, the identification/description is indefinite.  The specification provides at page 6, lines 17-26 that each of the rear panel 140, straps 120, and lateral flaps 180 may be constructed of any of one or more soft fabric materials known in the art and that the fabric material may be any natural or synthetic fabric such as 
(Fabrifoam, Exton, PA).  For the purposes of examination, it will be construed that the material 

referred to in claim 9 is a foam material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soto (US Patent Publication 2012/01024747).
	Regarding claim 13, Soto discloses a method of immobilizing a head [0001], the method comprising: (a) placing a head immobilization aid (Fig. 1, band 22 and head support 112) under the head of a patient lying supine or on its side (Fig. 1) , wherein the head immobilization aid comprises: (i) a rear panel (headrest 118) having lateral edges ([0048] in Soto ‘747 cites the attorney docket number for US Patent No. 8893333 to Soto that is incorporated by reference in the ‘747 reference.  The ‘333 patent provides additional detail regarding the structure of the headrest 118 of Soto; also see lateral edges in annotated Figs. 7 and 9 (from Soto ‘747)below 

    PNG
    media_image1.png
    507
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    545
    media_image2.png
    Greyscale

(ii) first and second straps (left portion 36 and right portion 38 of forehead band 22 of head wrap 12, Fig. 4, [0034]) attached to opposing lateral edges of the rear panel (Figs. 3, 5, 7 and 8; when a patient’s head is supported by the head support 112, the first and second straps 122, 124 are coupled to the head support and hold the patient’s head against the head rest 118 and when a patient’s head is wrapped in the padded support 10 and moved into contact with the head support 112 the headrest coupler 34 of headrest pad 20 of (head wrap 12) engages the first coupler patch 120 of the head support 112; [0047]); (iii) two immobilization members 
	Regarding claim 16, Soto discloses when the fastener on a flap is engaged, the location of engagement of the two straps (left portion 36 and right portion 38 of band 22) is covered by the flap (strap 124 has male hook material, [0047]; strap 124 (first flap) is passed over forehead band 22, [0047] (band 22 including left portion 36 (first strap) and right portion 38 (second strap), Fig. 4, [0034]) then the first strap 122 (second flap) is passed over the second strap 124 
	Regarding claim 19, Soto discloses wherein when the patient is lying on its side, a rear face of an immobilization member is adjacent (Adjacent definition: lying near, dictionary.com) the rear face of the other immobilization member (the rear face of one side (immobilization member) of the head support 112, one of which is seen (back face) in annotated Fig. 8 below, 


    PNG
    media_image3.png
    443
    668
    media_image3.png
    Greyscale
is near a rear face of the other side (immobilization member) (also see Fig. 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 12, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto et al. (US Patent Publication 2012/0124747) in view of Honer (US Patent 4,679,263).
	 Regarding claim 1, Soto discloses a head immobilization aid (Fig. 7, band 22 and head support 112) comprising a rear panel (headrest 118, [0045]) having lateral edges ([0048] in Soto ‘747 cites the attorney docket number for US Patent No. 8893333 to Soto that is incorporated by reference in the ‘747 reference.  The ‘333 patent provides additional detail regarding the structure of the headrest 118 of Soto; also see annotated Figs. 7 and 9 from Soto ‘747 above); first and second straps (left portion 36 and second or right portion 38 of forehead band 22 of head wrap 12, Fig. 4, [0034]) attached to opposing lateral edges of the rear panel (Figs. 3, 5, 7 and 8; when a patient’s head is supported by the head support 112, the first and second straps 122, 124 are coupled to the head support and hold the patient’s head against the head rest 118 and when a patient’s head is wrapped in the padded support 10 and moved into contact with the head support 112 the headrest coupler 34 of headrest pad 20 of (head wrap 12) engages the first coupler patch 120 of the head support 112; [0047]), the straps configured to secure the head immobilization aid to a patient's head by traversing the patient's forehead 
Soto appears to implicitly discloses that the flaps may be repositioned with respect to the straps ([0047]) to allow hinged movement of the immobilization members relative to the lateral edges of the rear panel to reposition the immobilization members relative to the rear panel, the straps, and the patient's head (See in annotated Fig. 7 the position of the back face of right side end of head support 112 (immobilization member) appears bent and drawn in towards head as compared to its position in Fig. 8; but Soto does not explicitly disclose that the flaps may be repositioned with respect to the straps to allow hinged movement of the immobilization members relative to the lateral edges of the rear panel to reposition the immobilization members relative to the rear panel, the straps, and the patient's head.
Honer teaches an analogous head immobilization aid (Fig. 1, pillow means) comprising an analogous rear panel (back cushion 10); an analogous strap attached to the rear panel (support flap 24); two analogous immobilization members (left hand cushion 11 and right hand cushion 12) spaced laterally apart from each other (Fig. 1, col. 2, lines 11-21) and each immobilization member (left hand cushion 11 and right hand cushion 12) has an inner face (see annotated Fig. 7) adjacent to and attached to a flap (strap 21, strap 22) where the flaps are configured to secure the immobilization members in a desired position relative to the rear panel when the flaps are secured (the strap 22 (flap) may have a soft rear surface with teasel material 28, the strap 22 will then be placed against the forehead, and the strap 21 will have hook material at 28 so that strap 21 can be pulled across and mated with the teasel 28 to hold the cushions 11 and 12 tightly against the head of the person, col. 2, lines 64 to col. 3, line 8) 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide hinged movement of the immobilization members (left and right side of head support 112) of Soto by adding hinges between the headrest 118 (rear panel) and sides of head support 112 (immobilization members) (resulting in hinged movement relative to the lateral edges of the rear panel, the straps and the patient’s head in Soto) as taught in Honer in order to provide an improved head immobilization aid that facilitates positioning of the immobilization members relative to the patient’s head in order to provide comfortable support to a person’s head (Honer, col. 1, lines 15-37).
Regarding claim 2, the combination of Soto and Honer discloses the invention as described above and Soto further discloses that each immobilization member is secured to the rear panel at a single juncture (annotated Fig. 7, each lateral edge is a single juncture at which each immobilization member is secured to the rear panel).

Regarding claim 4, the combination of Soto and Honer discloses the invention as described above and Soto further discloses the back face of each immobilization member (left and right ends of headrest 118) is substantially flat (Annotated Fig. 8 above shows flat back face).
Regarding claim 5, the combination of Soto and Honer discloses the invention as described above and Soto further discloses the inner face of each immobilization member is contoured to conform to a side of a human head (Annotated Fig. 7 above shows contour of left and right ends of head support 112 which conforms to the side of a human head).
Regarding claim 6, the combination of Soto and Honer discloses the invention as described above and Soto further discloses the flap has a fixed end secured to the adjacent immobilization member (Fig. 7 shows strap 124 (flap) has a fixed end secured to right end of head support 112 and a strap 122 (flap) has a fixed end secured to a left end of head support 112, [0047]) and a free end having a tab shape (Fig. 7, pull tab 130, [0046]).
Regarding claim 7, the combination of Soto and Honer discloses the invention as described above and Soto further discloses that the straps (left portion 36 and second or right portion 38 of forehead band 22 of head wrap 12, Fig. 4), when secured, define an opening 
Regarding claim 8, the combination of Soto and Honer discloses the invention as described above and Soto further discloses wherein at least one of the straps or flaps are constructed of a hook-receptive material (the first sides 126 of the first and second straps 122, 124 (flaps) are male Velcro material/hook and the second sides of the first and second straps 122, 124 (flaps) are female Velcro/loop, [0046]).
	Regarding claim 10, the combination of Soto and Honer discloses the invention as described above and Soto further discloses the strap comprises a hook fastener configured to engage the hook-receptive material (Fig. 4, head wrap coupler 24 includes a coupler patch 60 coupled to left portion 36 (strap) of the forehead band 22 and a pull tab 62; the coupler patch is operable to engage the back side 42 of the right portion 38 (strap) of the forehead band 22 ; the coupler patch is made of hook material, [0035]).
Regarding claim 11, the combination of Soto and Honer discloses the invention as described above and Soto further discloses the flap comprises a hook fastener configured to engage the hook-receptive material. (the first sides 126 of the first and second straps 122, 124 (flaps) are male Velcro material/hook and the second sides of the first and second straps 122, 124 (flaps) are female Velcro/loop, [0046]).
Regarding claim 12, the combination of Soto and Honer discloses the invention as described above and Soto further discloses the straps (left portion 36 and right portion 38 of forehead band 22 of head wrap 12, Fig. 4, [0034]) are configured to receive a medical device 
	Regarding claim 14, Soto discloses the invention as described above with regard to independent claim 13 and Soto further discloses repositioning the flaps with respect to the straps (strap 124 (first flap) engages the forehead band 22( including left portion 36 (first strap) and second or right portion 38 (second strap, Fig. 4, [0034]) then the first strap 122 (second flap) is passed over the second strap 124 (first flap) [0047] and it follows that this connection is repositionable as hook and loop material is used for engagement [0045]) to reposition the immobilization members relative to the straps and the patient’s head (it follows that repositioning the flaps repositions the immobilization members with respect to the straps and the patient’s head) but Soto does not explicitly discloses repositioning the flaps with respect to the straps to reposition the immobilization members relative to the rear panel.
Honer discloses an analogous method of immobilizing a head (col. 1, lines 33-37), the method comprising placing an analogous head immobilization aid under the head of a patient lying supine or on its side (col. 1, lines 33-37), wherein the analogous head immobilization aid comprises an analogous rear panel (back cushion 10); an analogous strap (support flap 24); two analogous immobilization members (left hand cushion 11 and right hand cushion 12) spaced laterally apart from each other (Fig. 1, col. 2, lines 11-21); hinges 19 and 20 between back cushion 10 and the left and right hand cushions 11 and 12 (immobilization members), col. 2, 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to allow immobilization members (left and right side of head support 112) of Soto to be moveable relative to the rear panel by adding hinges between the headrest 118 (rear panel) and sides of head support 112 (immobilization members) (resulting in movement of the immobilization members relative to the rear panel (and the straps and the patient’s head) in Soto, as taught by Honer, in order to provide an improved head immobilization aid that facilitates positioning of the immobilization members relative to the patient’s head in order to provide comfortable support to a person’s head (Honer, col. 1, lines 15-37).
Regarding claim 17, the combination of Soto and Honer discloses the invention as described above and Soto further discloses securing a medical device (chin  wrap 14) to the 
Regarding claim 18, the combination of Soto and Honer discloses the invention as described above and Soto further discloses securing a securing a medical device (chin wrap 14) to the secured flaps (chin wrap 14 engages the head wrap at first and second locations as show in Figs. 2 and 3, [0031]; the chin wrap 14 includes a chin pad and the chin pad may be operable to hold a patient’s mouth closed or to hold a patient’s mouth in a desired position relative to anesthesia or other tubing when the patient is in surgery, [0036]-[0038]; also flaps are secured to straps (strap 124 (first flap) engages the forehead band 22 (including left portion 36 (first strap) and second or right portion 38 (second strap, Fig. 4, [0034]) then the first strap 122 (second flap) is passed over the second strap 124 (first flap) [0047] so it follows that as the flaps are secured to the straps and as the chin pad (the medical device) is secured to the straps, the medical device is also secured to the flaps) .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto et al. (US Patent Publication 2012/0124747) in view of Honer (US Patent 4,679,263) and in further view of Krusenklaus (US Patent 6,780,163)

Krusenklaus teaches an analogous medical aid (strap system 10 for providing comfort for painful shin conditions, col. 2, lines 26-31) where the aid comprises a first strap (primary strap member 12) and a second strap (secondary strap member 14) where the strap members are preferably comprised of  an open-celled elastomeric, non latex foam material or FABRIFOAM® (col. 2, lines 33-46).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide as a hook-receptive material of straps or flaps, an open-celled elastomeric, non latex foam material, as taught by Krusenklaus, in order to provide an improved head immobilization aid that has straps that are comfortable to the person using it as the  foam material taught by Krusenklaus provides a suitable substantially elastic material (col. 2, lines 33-36).
Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US Patent Publication 2012/1024747) in view of Honer (US Patent 4,679,263) and in further view of Wilson (US 2017/0027269).
Regarding claim 15, the combination of Soto in view of Honer discloses the invention as described above Soto fails to explicitly disclose wherein repositioning the flaps stretches or relaxes the rear panel.
Wilson teaches an analogous head immobilization aid (hat 900, [0075]) having an analogous rear panel (Fig. 1D, head contact assembly 102, [0075]) and that the analogous rear 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the rear panel (head rest 118 of Soto) such that it comprises a stretchable and relaxable foam, as taught by Wilson to provide an improved method for immobilizing a head that facilitates accommodation of users of different users in different applications.
Regarding claim 20, Soto in view of Honer discloses the invention as described above and further discloses securing the flaps secures the immobilization members in relative position to each other (strap 124 (first flap) engages the forehead band 22 (Fig. 8) then the first strap 122 (second flap) is passed over the second strap 124 (first flap) [0047] and it follows that the immobilization members which are coupled to the straps 122, 124 (flaps) are secured in relative position to each other) but Soto fails to disclose the rear panel is slack.
Wilson teaches an analogous head immobilization aid (hat 900, [0075]) having an analogous rear panel (Fig. 1D, head contact assembly 102, [0075]) and that the analogous rear panel comprises a flexible foam which flexible foam is stretchable or relaxable (the head contact assembly 102 is configured to be stretch adjustable (such as a stretchable foam or resiliently deformable form and this is done is such a way so that a degree of stretch may be accommodated for a desired or specific application and it would follow that where the flexible 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the rear panel (headrest 118 of Soto) such that it is slack, as taught by Wilson, to provide an improved method for immobilizing a head that facilitates that facilitates accommodation of users of different users in different applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/G.M./Examiner, Art Unit 3786        

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786